                 Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 1 of 20
                                                       Office of Harris County District Clerk - Marilyn Burgess




    HCDistrictclerk.com                DINUNZIO,LUCIA vs. GEOVERA SPECIALTY                                                     11/4/2019
                                       INSURANCE COMPANY
                                       Cause: 201972581   CDI: 7 Court: 215

    APPEALS
    No Appeals found.

    COST STATMENTS
    No Cost Statments found.

    TRANSFERS
    No Transfers found.

    POST TRIAL WRITS
    No Post Trial Writs found.

    ABSTRACTS
    No Abstracts found.

    SETTINGS
    No Settings found.

    NOTICES
    No Notices found.

    SUMMARY
    CASE DETAILS                                                                    NT P                           DGE
     File Date                   10/3/2019                               Court                  215th
                                                                                                           MASBV#00.333#,
                                                                                                                        A,

     Case(Cause)Location                                                 Address                201 CAROLINE (Floor: 13)
     Case(Cause)Status           Active - Civil                                                 HOUSTON,TX 77002
                                                                                                Phone:7133686330
                                 Debt/Contract - Debt/Contract
                                                                         JudgeName              ELAINE H PALMER

                                                                         Court Type             Civil




    ACTIVE PARTIES
    Name

    DINUNZIO,LUCIA                                       PLAINTIFF - CIVIL                                                   CROWELL,
                                                                                                                             BENJAMIN
                                                                                                                             ROBERT




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get=LrKf7c1VeQ4/bYGmEBlyGU6bbkmHL5u9Q7oUZ4+9qkeUGabttQqq/ieD1...      1/3
                 Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 2 of 20
                                                        Office of Harris County District Clerk - Marilyn Burgess




   _ GEOVERA SPECIALTY INSURANCE COMPANY                   DEFENDANT - CIVIL                                             THOMPSON,
                                                                                                                         RHONDA
                                                                                                                         JOANN
                                                                                                                         HARDER

    GEOVERA SPECIALTY INSURANCE COMPANY BY REGISTERED AGENT
    SERVING



    INACTIVE PARTIES
    No inactive parties found.

    JUDGMENT/EVENTS
    Date   Description                                                       Pgs Volume Filing                     Person
                                                                                   ge Attorney                     Filing
    10/28/2019    ANSWER ORIGINAL PETITION                                                     TI-11:)MPSON,       GEOVERA
                                                                                               RHONDA JOANN        SPECIALTY
                                                                                               HARDER              INSURANCE
                                                                                                                   COMPANY

    10/3/2019     JURY FEE PAID(TRCP 216)

    10/3/2019     ORIGINAL PETITION                                                            CROWELL,            DINUNZIO,LUCIA
                                                                                               BENJAMIN ROBERT



    SERVICES
    Type   Status             Tnstrtunent person                    ted                     d Returned Received Tracking Deliver
                                                                                                                         To
    CITATION SERVICE      ORIGINAL              GEOVERA 10/3/2019         10/3/2019                                73680649     CVC/CTM
   (CERTIFIED) ISSUED/IN PETITION               SPECIALTY                                                                       SVCE BY
               POSSESSION                       INSURANCE                                                                       CERTIFIED
               OF SERVING                       COMPANY                                                                         MAIL
               AGENCY
          211 E 7TH ST SUITE 620 AUSTIN TX 78701

    CITATION SERVICE      ORIGINAL              GEOVERA 10/3/2019         10/4/2019                                73680871     CVC/CTM
   (CERTIFIED) ISSUED/IN PETITION               SPECIALTY                                                                       SVCE BY
               POSSESSION                       INSURANCE                                                                       CERTIFIED
               OF SERVING                       COMPANY                                                                         MAIL
               AGENCY                           BY
                                                SERVING
          211 E 7TH ST SUITE 620 AUSTIN TX 78701




    87821781           Defendant Geovera Specialty Insurance Company's Original Answer                             10/28/2019      2

    87648842           Domestic Return Receipt                                                                     10/15/2019      2

    87481353           Certified Mail Tracking #70181830000144248496                                               10/04/2019      2

    87541735           Certified Mail Receipt                                                                      10/04/2019       1

    87436081          PLAINTIFF'S ORIGINAL PETITION                                                                10/03/2019       14




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Getr-
                                                                          -LrKf7c1VeQ4/bYGmEBlyGU6bbkm HL5u9Q7oU24+9qkeUGabttQqq/ieD1...    2/3
               Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 3 of 20
                                                      Office of Harris County District Clerk - Marilyn Burgess




     > 87436083       REQUEST FOR ISSUANCE OF SERVICE                                                            10/03/2019     1




https://www.hcdistrictclerk.com/edocs/public/CaseDetailsPrinting.aspx?Get-
                                                                         -LrKf7c1VeQ4/bYGmEBlyGU6bbkmHL5u9Q7oUZ4+9qkeUGabttQqq/ieD1...   3/3
 Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 4 of 20


                                                                                                         10/3/2019 1:34 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No. 37358126
                            2019-72581 / Court: 215                                                       By: Joshua Carroty
                                                                                                 Filed: 10/3/2019 1:34 PM

                                CAUSE NO.


LUCIA DINUNZIO,                                                            IN THE DISTRICT COURT

             Plaintiff

V.                                                                               JUDICIAL DISTRICT

GEOVERA SPECIALTYINSURANCE
COMPANY,

             Defendant.                                              HARRIS COUNTY,TEXAS


                                    PLAINTIFF
                                            ' S ORIGINALPETITION

        NOW comes LUCIA DINUNZIO ("Plaintiff'), who files Plaintiff's Original Petition

against GEOVERA SPECIALTY INSURANCE COMPANY ("GeoVera"), and in support

thereof, would show as follows:

                                                 1.
                                DISCOVERY CONTROL PLAN LEVEL

        1.      Plaintiffintends for discovery to be conducted under Level 2 ofRule 190 ofthe Texas

Rules of Civil Procedure.


                                         PARTIES & SERVICE

        2.      Plaintiff is the named insured under a policy issued by the Defendant, GeoVera.

Plaintiff is a resident of Texas.

        3.      GeoVera is an insurance company that engages in the business of insurance in

Texas. The insurance business done by GeoVera in Texas includes, but is not limited to, the

following: taking and receiving applications for insurance; receiving and collecting premiums; and

issuing insurance policies to consumers of this state, including Plaintiff. GeoVera's company

profile page on the Texas of Department ofInsurance lists Corporation Service Company as their


                                                 1
  Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 5 of 20




 agent for service. They may therefore be served by certified mail, return receipt requested, to

 Corporation Service Company,211 E 7th Street Ste. 620, Austin, TX 78701 or wherever else it may

 be found.

                                                Ill.
                                       JURISDICTION & VENUE

        4.       This is a civil matter in which the amount in controversy is more than five hundred

 dollars ($500.00), exclusive of interest. Jurisdiction is thus proper in a District Court of Harris

 County, Texas, and it is also proper pursuant to Art. V, Sec. 8 of the Texas Constitution.

         5.     Venue is appropriate in Harris County, Texas because all or part of the conduct

 giving rise to the causes of action were committed in Harris County, Texas and the property which

 is the subject ofthis suit is located in Harris County, Texas. Accordingly, venue is proper pursuant

 to Texas Civil Practice & Remedies Code §15.002.

                                                 IV.
                                                FACTS

        6.      Plaintiff has a policy with GeoVera bearing policy number GC70018094

("Policy"). The Policy insures the property located at 802 Crossroads Dr., Houston, TX 77079

("Property"). The Policy insured the Property on a replacement cost basis for $355,000.00 and is

 subject to a $7,100.00 Windstorm and Hail deductible. The Policy insures against all "direct

 physical loss or damage to Covered Property at the premises described in Declarations caused by

 or resulting from any Covered Cause of Loss." The Policy defines a covered cause of loss as all

 risks of direct physical loss unless excluded or limited by the Policy.

        7.      Plaintiff filed a claim for Windstorm and Hail damage against his Policy sold to

 him by GeoVera. There is no dispute that these are in fact covered perils under the Policy.

        8.      GeoVera assigned claim number FG]7504094 to Plaintiff's claim that forms the



                                                  2
 Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 6 of 20




basis of this suit. GeoVera inspected Plaintiff's property and found covered damages that totaled

just below Plaintiff's deductible.

       9.      Our office began investigating this loss with a letter of representation to GeoVera

on July 29,2018. We requested a copy ofthe insured's Policy and declaration page(s), any letters

regarding the attempted disposition of the claim along with any estimates of damages written by

GeoVera. Lastly, we requested the non-privileged portion of the claim file and log notes to further

evaluate this claim. GeoVera replied on August 6, 2018 and failed to provide a large portion of

our reasonably requested documents.

        10.    From the beginning, GeoVera conducted an outcome-oriented investigation. A

bulk of the basis for their denial of this claim is based on an inspection and subsequent report

issued by an engineer GeoVera hired. However, this investigation was not conducted in good-

faith, GeoVera failed to give their insured the benefit of the doubt, and the evidence is clear, the

investigation was conducted in an outcome-oriented fashion. No example is clearer than the actual

language in that very engineer report. GeoVera's hired engineer stated:

  The above conditions and observations support the conclusion that flooding contributed
  to the interior water damage in the master bedroom and living room at the Dinunzio
  residence. The flood was predominantly limited to the north portion of the residence with
  a flood depth of 1.4 inches.

       1 1.    The subject residence did not flood. Flood water was near and around the home,

but it was not enough water to break the threshold of the home. This is evidenced by the own

admission and statements by the engineer hired by GeoVera, Rimkus Engineering. They state that

even ifflood waters did enter this dwelling, it was only about an inch of water, and the entire main

floor ofthe dwelling didn't even get damaged. The area that did get damaged,is the north side of

the dwelling, the same side whereby a window broke from a propane tank and allowed historic


                                                 3
 Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 7 of 20




rain to enter the dwelling through this storm created opening.

       12.     The lack of flooding was confirmed not only in the immediate aftermath of the

Hurricane by neighborhood security, but the data and evidence should also be clear. However,

that didn't stop GeoVera and their hired representatives from drawing a conclusion and then

finding evidence to support their finding. This should be done, if an attempt is being made to

conduct your investigation in good-faith, the opposite way. That is to say, you should examine

the claim as is required by law, by giving your insured the benefit of the doubt, and then looking

at all facts and evidence. Not finding evidence that intentionally "supports the conclusion" that

coverage doesn't apply and moving on to the next claim. It isn't proper and it isn't legal. That

being said, GeoVera and their engineer were made expressly clear that this property didn't flood.

This was noted in their own report, here:

  We understood the following based on our onsite interview with Mr, Dinunzio:

     • IRain water entered the master bedroom in the northwest quadrant of the
        =residence from a broken window that was broken by a propane tank, which had
        ibeen placed on an outdoor stove, during the Hurricane Harvey storms.
                         VV....             V•   N.‘   V‘   N   NS.   V• V.S.   V.Ve.V..




     • ISecurity patrol in the neighborhood reported no flood damage at the subject i
        ;residence by visual inspection of the front entry during Hurricane Harvey.

     •
     ' rhe    residence was at a relatively higher ground than the other residence within
          he subdivision, and had been used at staging area during community evacuation;
         efforts by boat.

       1 3.    GeoVera's engineer was told by the insured and/or their representative that the rain

water entered the master bedroom in the northwest quadrant of the residence from a broken

window. They were told that security patrol in the neighborhood reported no f
                                                                            lood damage at the

subject residence by visual inspection of the front entry during Hurricane Harvey. In fact, the


                                                 4
  Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 8 of 20




residence had been used as a staging area during community evacuation efforts by boat. The area

was dry enough to use it for assisting others in the area, it did not flood. Further, the broken

window from a propane tank was on the north side of the residence. This is the same side of the

residence GeoVera said the following about:

  Flooding contributed to the interior water damage in the master bedroom and living
  room at the Dinunzio residence. The flood was predominantly limited to the north
  portion of the residence with a flood depth of 1,4 inches.

        14.    Despite clear confirmation this home did not flood, and an undisputed broken

window 'during a historic weather event, the conclusion from GeoVera's engineer(and ultimately,

GeoVera), was that the property somehow did flood, coincidentally on the exact same side as the

broken window, and that the cause of the water damage to the interior of the home,including the

very room where the window was broken, was the result of flooding. They also curiously claimed

that the "various interior water damages" reported within the residence were the result of

"construction deficiencies," amongst other things not related to the clearly broken window.

  •    The various interior water damages reported within the residence were caused by
       construction deficiencies, moisture condensation in the attic, and/or dee.rioration of
       roof vent flashing- devices, unrelated to the effects of wind during the passage of
       Hurricane Harvey.

        15.    Next, GeoVera wouldn't even acknowledge the simplest of truths; water came in

through the broken window and caused water damage during a historic weather event. They even

said the opposite, a clear violation of the Texas Insurance Code. To be clear, they said the

following things about a nook bench located directly beneath the broken window:

  • There was no evidence of water intrusion to the nook bench at the broken window in
    the master bedroom.




                                                5
 Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 9 of 20




 • The nook bench at the broken window within the master bedroom exhibited no
     elevated moisture content anomalies.

        16.    The GeoVera engineer report also has inconsistencies regarding the moisture

readings and data they took. For starters, they didn't even take moisture readings until three

months after the loss, and well after the loss was properly mitigated by a remediation company.

In theory, no moisture should have been present anyway, because it was 3 months after the loss

and post-mitigation when their inspection and moisture readings were conducted anyway. That

being said, the engineer still used this as a way to render a negative determination as it pertained

to the insured. Specifically, he took a moisture reading with a Tramex moisture meter of the nook

bench below the broken window, and he states that no elevated reading was detected. However, a

reading with a similar percentage of moisture content was taken of a separate area, and they called

that an elevated reading. This is made clear in a letter sent by a building consultant the insured

had hired, here:

4. Riatkus states that the woodframing ofthe window seat at the broken Master Bedroom
 window exhibited no elevated moisture anomalies. Thisisinconsistent with the evidence
 provided in Rimkus photos8 Lk 12 which are ofa moisture reading being taken by a Rumex
 moisture metet:ylaced on the sill plate below the Master Bedroom window and the north wall of
 the Living Room respectively. The nzoisture reading on the Tramex meter registers 16% in photo
8and Rimkus states that this is not an elevated moisture anomaly. Rimkus photo 12 depicts a
 14% reading on the same meter and is claimed by Rimkus to be an elevated moisture content. If
 this is true then the reading in photo 8 would also be an elevated moisture content according to
Rimlais standards, Howlver. none cge this is relevant as these readings were taken on Dec.11,
 2017 which is approximately 3 Y.months lifter water inundated the Dinunzio residence. During
 this time the interior ofthe home has had air movers and dehumidifiers operating in order to dry
 out the home. Further typical woodframing has an average 19% WIC(maximum moisture
 content)at the time saidframing is put in place. This indicates that the drying flfbrt that took
place in the Dinunzio residence was successful in removing excessive moisturefrom the wood
framing ofthe home and also makes these readings irrelevant to thefindings and conclusions of
 the Rimkus Report.

       17.     Rimkus also blamed almost every other potential cause ofloss on the damage they

were currently seeing at the insured dwelling, everything except for covered damages, here is a

                                                6
Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 10 of 20




sampling of other excuses they claimed for not properly paying this Hurricane damage:


  • No evidence was observed which would indicate that. the roofing system of the residence
    or the exterior wall claddings had been damaged b'7 the effects of-wind.
   • The various sever shingle damage on the north portion of the roof was due to long
     term effects of tree abrasion as well as wear and tear.


   • The missing and at'ed torn hip shingles on the north portion ipf the tool were due to
     long-term effects of tree abrasion as well as wear and tear, unrelated to the effects of
     wind during the passage of Hurricane :Harve.3%

       This property also experienced severe interior water damage to the ceilings as well, a

sample of such is here:




       18.    Despite being presented with clear extensive hail damage that totals over

$37,000.00, GeoVera has refused to acknowledge more than $3,400 of it. Their investigation of

the loss was not timely, it was thorough, and it was outcome-oriented as evidenced by their own

conduct.



                                               7
Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 11 of 20




                                                 V.
                                        CAUSES OF ACTION

        19.    All conditions precedent to this action have occurred, been fulfilled, or have

otherwise been waived or discharged.

A. Breach ofContract against GeoVera

       20.     GeoVera's conduct constitutes a breach ofthe insurance contract between it and

Plaintiff. It is undisputed that a contract existed between Plaintiff and GeoVera in the form ofthe

Policy. It is also undisputed that Plaintiff paid it premiums, substantially complied with all terms

of the Policy, and held up its end of the bargain. GeoVera on the other hand did not hold up its

end of the bargain.

       21.     The Policy insures against all "direct physical loss or damage to Covered Property

at the premises described in Declarations caused by or resulting from any Covered Cause ofLoss."

The Policy defines a covered cause of loss as all risks of direct physical loss unless excluded or

limited by the Policy.

       22.     It is not disputed that Plaintiff's Policy covers Windstorm and Hail damages to the

property. Despite being a covered cause of loss and extensive damages being reported, GeoVera

has refused to properly pay Plaintiff's claim in direct breach of the Policy.

       23.     Plaintiff has sustained damages as a result of GeoVera's breach of the Policy.

B.     Noncompliance with the Texas Insurance Code

       24.     As described above, GeoVera's conduct and the conduct of its agents

constitutes multiple violations of the Texas Insurance Code that have been legislatively

determined to be Unfair Method of Competition, an Unfair Settlement Practice, and/or otherwise

in violation ofthe Texas Insurance Code. Section 541.151 and Section 542.060 ofthe Texas Insurance


                                                 8
 Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 12 of 20




Code makes these violations actionable.

        25.      Due to the relationship (and/or their engagement in the business of insurance)

between Plaintiff, GeoVera, and their representatives, there were numerous obligations owed to

my client under the Texas Insurance Code.' Chief among these duties, these persons were

obligated to:

        1.      To attempt in good faith to effectuate a prompt,fair, and equitable settlement a claim
                in which the insurer's liability has become reasonably clear(§ 541.060(a)(2))& (§
                542.003(b)(4));

       2.       To promptly provide my client a reasonable explanation of the basis in the policy,
                in relation to the facts or applicable law, for the insurer's denial of a claim or offer
                of a compromise settlement of a claim (§ 541.060(a)(3));

        3.      To affirm or deny coverage within a reasonable amount of time(§ 541.060(a)(4));

       4.       To notify a claimant in writing of the acceptance or rejection of a claim not later
                than the 15th business day after the date the insurer receives all items, statements,
                and forms required by the insurer to secure final proof of loss(§ 542.056(a));

       5.       To notify the claimant of the reasons that the insurer needs additional time if it
                cannot accept or reject within 15 business days(§ 542.056(d));

       6.       To make payment within 5 business days of alerting an insured that payment would
                be forthcoming(§ 542.057)

       7.       To not delay payment of a claim after receiving all items, statements, and forms
                reasonably requested and required under Section 542.055 for a period of more than
                60 days(§ 542.058(a)).

       26.       Neither GeoVera, nor their representatives generally, fulfilled these duties. Briefly

speaking, and as supported above, a written claim was undoubtedly made under the policy,

GeoVera was and continues to be liable for that claim, GeoVera should have provided coverage

for the claim, GeoVera instead wrongfully withheld policy benefits and along the way violated the




  As you are undoubtedly aware, my client is also a "person" under the Texas Insurance Code, which gives
it standing to bring claims under the Texas Insurance Code.

                                                   9
Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 13 of 20




Texas Insurance Code as this petition describes, and that has caused and resulted in actual damages

to Plaintiff.

        27.       Plaintiff seeks to recover actual damages, and in addition to the amount of the

claim, simple interest on the amount of the claim as damages each year at the rate determined on

the date ofjudgment by adding five percent to the interest rate determined under Section 304.003,

Finance Code, together with reasonable and necessary attorney's fees. Plaintiff also seeks pre-

judgment interest.

        Breach Of The Duty Of Good Faith And Fair Dealing

        28.       GeoVera's conduct constitutes a breach ofthe common law duty ofgood faith and

fair dealing it owes to the Plaintiff.

        29.      In the insurance context, a special relationship arises because ofthe parties' unequal

bargaining power and the nature of insurance contracts, which would allow unscrupulous insurers

to take advantage of their insured's' misfortunes in bargaining for settlement or resolution of

claims. An insurance company has exclusive control over the evaluation, processing, and denial

of claims, and without this duty insurers could arbitrarily deny coverage and delay payment of a

claim with no more penalty than interest on the amount owed.

For these reasons, a duty exists. Plaintiff contends GeoVera breached its duty of good faith and

fair dealing:


                a. Because there was no reasonable basis for GeoVera to deny Plaintiff's claim;

                b. Because there was no reasonable basis for GeoVera to delay of Plaintiff's claim;

                c. Because GeoVera failed to determine whether there was any reasonable basis to
                   deny and delay Plaintiff's claim;

                d. Because GeoVera failed to attempt in good faith to effectuate a prompt, fair, and
                   equitable settlement of a claim even though its liability was reasonably clear; and



                                                   10
Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 14 of 20




              e. Because GeoVera refused to pay a claim without conducting a reasonable
                 investigation ofthe claim.

        30.     GeoVera' failure, as described above,to adequately and reasonably investigate and

evaluate Plaintiff's claim, although, at that time, it knew or should have known by the exercise of

reasonable diligence that its liability was reasonably clear, constitutes a breach ofthe duty ofgood

faith and fair dealing.

        31.     GeoVera' breach ofthe duty of good faith and fair dealing has proximately caused

damages for the Plaintiff.

                                             VL
                                          KNOWLEDGE

        32.    Each of the acts described above, together and singularly, was done "knowingly"

by GeoVera and its agents as that term is used in the Texas Insurance Code, and was a

producing cause of Plaintiff's damages described herein.


                                            DAMAGES

        33.    Plaintiff intends to show that all of the aforementioned acts, taken together or

singularly, constitute the proximate and producing causes of the damages sustained by Plaintiff.

Plaintiff contends its damages were the natural, probable, and foreseeable consequence of

GeoVera' breach of the policy. Plaintiff contends that GeoVera' violations of the duty of good

faith and fair dealing were the proximate cause of Plaintiff's damages. Lastly, Plaintiff also

contends GeoVera' actions in violation of the Texas Insurance Code were the producing cause of

Plaintiff's damages. These damages are a direct result of GeoVera' mishandling of Plaintiff's

claim in violation of the laws set forth above.

        34.    For breach of contract, Plaintiff is entitled to regain the benefit of the bargain,

which is the amount of the claim, together with reasonable and necessary attorney's fees.


                                                  11
Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 15 of 20




        35.    For noncompliance with the Texas Insurance Code, Plaintiff is entitled to actual

damages, which include the loss of the benefits that should have been paid pursuant to the policy,

court costs, and reasonable and necessary attorney's fees. For knowing conduct of the acts

described above, Plaintiff seeks three times the actual damages. Tex. Ins. Code §541.152.

        36.    For noncompliance with the Texas Insurance Code, Prompt Payment of

Claims, Plaintiff is entitled to the amount of Plaintiff's claim, as well as the applicable interest

per annum on the amount of such claim as damages, together with reasonable and necessary

attorney's fees. Tex. Ins. Code §542.060.

        37.    For breach ofthe common law duty ofgood faith and fair dealing,Plaintiffis entitled

to exemplary damages. GeoVera has actual awareness of its liability under the policy, but is

choosing to ignore that liability, deny the claim, and delay the claim. This warrants the imposition

of exemplary damages.

        38.    For the prosecution and collection of this claim, Plaintiff has been compelled

to engage the services of the attorney whose name is subscribed to this pleading. Proper

notice of the claim has been sent to the relevant parties. Therefore, Plaintiff is entitled to

recover a sum for the reasonable and necessary services of Plaintiff's attorney in the

preparation and trial of this action, including any appeals to the appropriate appellate bodies.



                                   REQUEST FOR DISCLOSURES

        39.    Pursuant to Rue 194 of the Texas Rules of Civil Procedure, Plaintiff requests that

GeoVera provide the information required in a Request for Disclosure.




                                                 12
Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 16 of 20




                         FIRST REQUEST FOR PRODUCTION TO GEOVERA

         40.    Pursuant to Rue 196 of the Texas Rules of Civil Procedure, Plaintiff requests that

GeoVera respond to the following Request for Production:

               a. Produce the GeoVera' complete claim file (excluding all privileged portions)for
                  claim no. FG17504094 made against the Policy. This request seeks documents
                  made on or before August 28, 2017 and up until you anticipated litigation. Please
                  produce a privilege log for any portions withheld on a claim of privilege.

               b. Produce all non-privileged emails and other forms of communication from or to
                  GeoVera, any of their agents, employees who worked on or were involved
                  Plaintiff's claim no. FG17504094. This request seeks documents made on or
                  before August 28;2017 and up until you anticipated litigation. Please produce a
                  privilege log for any portions withheld on a claim of privilege.

               c. Produce a copy of the underwriting file for the Policy. This request seeks
                  documents made on or before the inception of this Policy and up until you
                  anticipated litigation. Please produce a privilege log for any portions withheld
                  on a claim of privilege.

               d. Produce all documents and communications provided to any adjusters before,
                  during, and after their initial inspection.

               e. Produce all documents and communications reviewed by GeoVera or any
                  adjusters when coming to a claim determination.

                                                 X.

        41.     As required by Rule 47(b), Texas Rules of Civil Procedure, Plaintiff states that the

damages sought are in an amount within the jurisdictional limits ofthis Court. As required by Rule

47(c), Texas Rules of Civil Procedure, Plaintiff counsel states that Plaintiff seeks only monetary

relief of $1,000,000.00, including damages of any kind, penalties, costs, expenses, prejudgment

interest, and attorney fees. A jury, however, will ultimately determine the amount of monetary

relief actually awarded. Plaintiff also seeks prejudgment and post-judgment interest at the highest

legal rate.




                                                 13
 Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 17 of 20




                                                 XII.
                                                PRAYER

        WHEREFORE, PREMISES CONSIDERED, Plaintiff requests that GeoVera be cited to

appear and answer herein; that, on final hearing, Plaintiff have judgment against GeoVera for an

amount, deemed to bejust and fair by the jury, which will be a sum within the jurisdictional limits of

this Court; for costs of suit; for interest on the judgment as allowed by the applicable statute; for pre-

judgment interest; and,for such other and further relief, in law or in equity, either general or special

against GeoVera,to which Plaintiff may bejustly entitled.



                                                        Respectfully submitted,

                                                        CROWELL & KUCERA,PLLC
                                                        2028 E. Ben White Blvd. Ste. 240-2015
                                                        Austin, TX 78741
                                                        Telephone: (512)870-7099
                                                        Facsimile:    (512)388-9520


                                                         BY:/s/ Beniamin R. CrowellIII
                                                                BENJAMIN R. CROWELL III
                                                                State Bar No. 24087360
                                                                bengck:f1_rE11.- ni
                                                                BRENNAN M.KUCERA
                                                                State Bar No. 24076491
                                                                brennan ck -tirm.com


                                                         ATTORNEYS FOR LUCIA DINUNZIO




                                                   14
Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 18 of 20



                                              CAUSE NO.    201972581


                                              RECEIPT NO.                               75.00        CTM
                                                      #*#1,..***#
                                                                                        TR # 73680871

 PLAINTIFF: DINUNZIO, LUCIA                                                   In The   215th
         vs                                                                   Judicial District Court
 DEFENDANT: GEOVERA SPECIALTY INSURANCE COMPANY                               of Harris County, Texas
                                                                              215TH DISTRICT COURT
                                                                              Houston, TX
                                             CITATION (CERTIFIED)
 THE STATE OF TEXAS
 County of Harris


 TO: GEOVERA SPECIALTY INSURANCE COMPANY BY SERVING
     CORPORATION SERVICE COMPANY OR WHEREVER ELSE
     IT MAY BE FOUND

      211      E 7TH ST SUITE 620   AUSTIN    TX   78701
      Attached is a copy of PLAINTIFF'S ORIGINAL PETITION



This instrument was filed on the 3rd da y of October, 2019, in the above cited cause number
and court. The instrument attached describes the claim against you.

     YOU HAVE BEEN SUED, You may employ an attorney. If you or your attorney do not file a
written answer with the District Clerk who issued this citation by 10:00 a.m on the Monday
next following the expiration of 20 days after you were served this citation and petition,
a default judgment may be taken against you.

TO OFFICER SERVING:
      This citation was issued on 4th day of October, 2019, under my hand and
seal of said Court.




Issued at request of:                                               MARILYN BURGESS, District Clerk
CROWELL, BENJAMIN ROBERT                                            Harris County, Texas
2028 E BEN WHITE BLVD STE.240-2015                                  201 Caroline, Houston, Texas 77002
AUSTIN, TX 78741                                                    (P.O. Box 4651, Houston, Texas 77210)
Tel: (512) 870-7099
Bar No.: 24087360                                   Generated By: CARROLL, JOSHUA DEMIAS     50V//11346837


                                         CLERK'S RETURN BY MAILING
Came to hand the         day of                                          , and executed by
mailing to Defendant certified mail, return receipt requested, restricted delivery, a true
copy   of   this    citation    together    with   an   attached   copy   of
 PLAINTIFF'S ORIGINAL PETITION
to the following addressee at address:



                                                    ADDRESS

                                                    Service was executed in accordance with Rule 106
(a)ADDRESSEE                                          (2) TRCP, upon the Defendant as evidenced by the
                                                        return receipt incorporated herein and attached
                                                        hereto at


                                                    on        day of
                                                    by U.S. Postal delivery to



                                                    This citation was not executed for the following
                                                    reason:


                                                    MARILYN BURGESS, District Clerk
                                                    Harris County, TEXAS

                                                    By                                          , Deputy




N.INT.C/TM.P                                                  *73680871•
    Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 19 of 20
                                                                                                            10/28/2019 3:41 PM
                                                                                  Marilyn Burgess - District Clerk Harris County
                                                                                                       Envelope No. 38021515
                                                                                                                By: F Abdul-Bari
                                                                                                     Filed: 10/28/2019 3:41 PM

                                       CAUSE NO. 2019-72581

 LUCIA DINUNZIO                                                          IN THE DISTRICT COURT
      Plaintiff,

 vs.                                                                   215TH JUDICIAL DISTRICT


  GEOVERA SPECIALTY INSURANCE
  COMPANY,
      Defendant.                                                         HARRIS COUNTY,TEXAS


              DEFENDANT GEOVERA SPECIALTY INSURANCE COMPANY'S
                             ORIGINAL ANSWER

 TO THE HONORABLE JUDGE OF SAID COURT:

         Comes now Defendant GEOVERA SPECIALTY INSURANCE COMPANY (hereinafter
"Defendant")and file this, its original answer, and would respectfully show as follows:
                                                   I.
                                        ORIGINAL ANSWER

         1.      Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendant generally

 denies the allegations contained within Plaintiff's Original Petition and demands strict proof

 thereon by a preponderance of the evidence in accordance with the laws of the State of Texas.

                                                   II.

                                   DEMAND FOR JURY TRIAL

         2.      Defendant demands a trial by jury and believes Plaintiff has tendered the

 appropriate fee.

         WHEREFORE, PREMISES CONSIDERED, Defendant GEOVERA SPECIALTY

 INSURANCE COMPANY respectfully prays that Plaintiff take nothing on his claims against

 Defendant, that Defendant recover its costs herein, and that it receive such other and further

 relief, general or special, at law or in equity, to which it may show itself to be justly entitled.
  Case 4:19-cv-04341 Document 1-2 Filed on 11/05/19 in TXSD Page 20 of 20




                                            Respectfully submitted,

                                            THOMPSON,COE,COUSINS & IRONS,L.L.P.

                                            By:     /s/ Rhonda J. Thompson
                                                   Rhonda J. Thompson
                                                   State Bar No. 24029862
                                                   700 N. Pearl Street, 25th Floor
                                                   Dallas, Texas 75201
                                                   Telephone:(214)871-8200
                                                   Facsimile: (214)871-8209
                                                  rthompson (&thompsoncoe.com

                                                  Of counsel:
                                                  Susan Sparks Usery
                                                  State Bar No. 18880100
                                                  Thompson, Coe, Cousins & Irons, LLP
                                                  One Riverway, Suite 1400
                                                  Houston, Texas 77056
                                                  Telephone: (713)403-8210
                                                  Facsimile: (713)403-8299
                                                  susery thompsoncoe.com

                                            ATTORNEYS FOR DEFENDANT
                                            GEOVERA SPECIALTY INSURANCE
                                            COMPANY


                               CERTIFICATE OF SERVICE

        This is to certify that on the 28th day of October, 2019, a true and correct copy of the
foregoing document was delivered to all counsel of record in accordance with the Texas Rules of
Civil Procedure as follows:

Benjamin R. Crowell III
Brennan M. Kucera
Crowell & Kucera,PLLC
2028 E. Ben White Blvd., Suite 240-2015
Austin, Texas 78741
ben@ck-firm.com
brennan@ck-firm.com


                                                    /s/Rhonda J. Thompson
                                                    Rhonda J. Thompson




                                                                                              2
